Citation Nr: 0123620	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-27 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.G.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.

Service connection for asthmatic bronchitis was originally 
denied by the Board of Veterans' Appeals (Board or BVA) in a 
January 1979 decision.  In subsequent decisions issued in 
June 1990 and May 1994, the Board found that no new and 
material evidence had been submitted to reopen the claim.  
The veteran initially appealed the May 1994 Board decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), but this appeal was 
dismissed on the veteran's own motion in February 1995.  

This matter is before the Board on appeal from a September 
1995 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which found that no 
new and material evidence had been submitted to reopen a 
claim of service connection for a lung disorder.  In May 
1997, the veteran provided testimony at a personal hearing 
held before the Board member making this decision.  A 
transcript of the hearing is of record.

In January 2000, the Board granted the veteran's petition to 
reopen the claim for service connection for a lung disorder.  
The Board then denied service connection for a lung disorder 
on a de novo basis, considering all evidence of record both 
old and new.  The veteran appealed the denial to the Court.

The Court, in an Order dated in March 2001, vacated "that 
part of the BVA's decision which denied service connection 
for a lung disorder."  The Court did not vacate the Board's 
previous determination that new and material evidence had 
been submitted to reopen the claim.  Thus, the Board's 
previous decision to reopen the claim is final.  38 U.S.C.A. 
§ 7104 (West 1991).  Therefore, the Board and the RO will 
consider the reopened claim on a de novo basis-considering 
all the evidence of record, both old and new.  


REMAND

The veteran was accorded a hearing before a Member of the 
Board at the RO in May 1997.  At that time the issue for 
consideration was whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a lung disorder.  This issue has been resolved 
in his favor.  He has requested another hearing before a 
traveling section of the Board at the RO.  The issue now is 
entitlement to service connection for a lung disorder.  Since 
Travel Board hearings are scheduled by the RO (38 C.F.R. 
§ 20.704), the Board is hereby remanding the case for that 
purpose.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  66 Fed. Reg. 46520 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The VCAA also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and regulations.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA and implementing 
regulations, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  It is the RO's responsibility to ensure 
that all appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied.  

2.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for a lung disorder on a de 
novo basis-considering all the evidence 
of record, both old and new.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.

3.  If the benefit sought on appeal 
remains denied, the RO should also 
schedule the veteran for a hearing before 
a member of the Board at the RO.  A copy 
of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


